Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the amendment filed on 05/24/2022.

Response to Amendment
The Double Patenting rejection is withdrawn as the applicant arguments appear to be persuasive.  
The rejection of claims 1-8, 10-17, and 28-30 under 35 U.S.C. § 112 (b) is withdrawn as the claims have been amended.
The rejection of claims 28 and 30-31 under 35 U.S.C. § 102 is withdrawn as the claims have been amended.
Examiner’s Statement of Reasons for Allowance
Claims 1-8, 10-17, 28, and 30-31 are allowed.
The following is an Examiner’s statement of reasons for allowance:
This communication warrants No Examiner's Reason for Allowance, applicant's reply of 05/24/2022 makes evident the reasons for allowance, satisfying the "record as a whole” proviso of the rule 37 CFR 1.104(e). Specifically, applicant's arguments filed on 05/24/2022 are persuasive, as such the reasons for allowance are in all probability evident from the record and no statement is deemed necessary (see MPEP 1302.14).

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYDIA L NOEL whose telephone number is (571)272-1628. The examiner can normally be reached Monday - Friday 9:00 - 5:00. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristine Kincaid can be reached on (571) 270-4063. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000

/L.L.N./            Examiner, Art Unit 2437      


/NELSON S. GIDDINS/            Primary Examiner, Art Unit 2437